CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 1 of 19




   Filed Under Seal

    CONFIDENTIAL
     EXHIBIT
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 2 of 19

                                                Sally Ness
                                                    v.
                                       City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                TIME


                          No speaking.                                                          0:00-0:53


Female voice              She has permission to [inaudible] here.                                 0:53


Sergeant Roepke           Okay, I understand.                                                     0:55


Female voice              Thank you.                                                              0:56


Sergeant Roepke           You bet.                                                                0:57


                          No speaking.                                                          0:58-1:08


Sergeant Roepke           Hello.                                                                  1:08


Sally Ness                Hi.                                                                     1:09


Sergeant Roepke           You know why we’re here?                                                1:10


Sally Ness                Um, no.                                                                 1:13


Sergeant Roepke           Oh, okay, um, well, they’re calling. And, ah, they were concerned       1:14
                          ‘cause you’re over here taking pictures and stuff.


Sergeant Roepke           I’m-I’m just I’m letting you know, okay, so that’s-that’s why we’re     1:35
                          here. Um, you’re Sally, right? I don’t think we’ve met, so.


Sally Ness                Yes, I’m Sally.                                                         1:43


Sergeant Roepke           So…what’s that?                                                         1:43



                                                     1
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 3 of 19

                                               Sally Ness
                                                   v.
                                      City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                 TIME


Sally Ness                Yes, I’m Sally.                                                         1:45


Sergeant Roepke           Okay.                                                                   1:46


Sally Ness                And you know who I am. Um…[overlapping]                                 1:47


Sergeant Roepke           Okay, um, I don’t. I’ve never met you, but…[overlapping]                1:48


Sally Ness                Oh.                                                                     1:49


Sergeant Roepke           Okay. Um, okay, well, yeah, and their concern like I said, is that      1:50
                          you’re over here. They’re concerned that, ah, you know, you’re
                          harassing them and so basically…hold on…

                          6-2 can you just go make contact with the RP?

                          They’re concerned that, yeah, they’re feeling like they’re being
                          harassed and stuff, is kinda what it comes down to. So, is there-I
                          mean-is there? Obviously, this is a public place, you know you have
                          a right to, ah, take pictures in a public place or video or, or
                          anything like that. There’s not an issue with that. Um, but if you’re
                          doin’ it in a means to intimidate them or to harass them, then it
                          becomes a problem. Obvious-, I’m sur-I know you know this, but.

Sally Ness                Well, yeah. And they know that I am not doing that. Um…                 2:32

Sergeant Roepke           Okay.                                                                   2:35


Sally Ness                I’ve registered a complaint, because the buses are supposed to have     2:36
                          a clear area for pick up and drop off. And they don’t abide by that
                          and the City has not addressed it. Um. Also, I’ve contacted the State
                          of Minnesota because of the number of tardies. Turns out they

                                                     2
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 4 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                  TIME


                          don’t have a tardy policy. Um. And then yesterday, I went to the
                          park and it is not, um. You know. Bringing your children to the park
                          it’s not a neighborhood park anymore.

Sergeant Roepke           Okay.                                                                    3:17


Sally Ness                And so I document.                                                       3:17


Sergeant Roepke           Why is it…what do you mean it’s not a neighborhood park?                 3:19


Sally Ness                Um. You are aware that all of our schools now have signs up that         3:22
                          say if schools in use, you know public not welcome not…


Sergeant Roepke           Hmm.                                                                     3:33


Sally Ness                This I can’t remember the exact verbiage. Um.                            3:33


Sergeant Roepke           Okay.                                                                    3:38

Sally Ness                Yeah, so you go by and you see a public park that’s filled with you      3:38
                          know. I think, like yesterday it was 40 kids. Um, the age of the older
                          children you know it’s not, you know, it’s-is kinda of difficult to
                          know that the City isn’t concerned that our public park is not age-
                          appropriate for the neighborhood kids.


Sergeant Roepke           Okay.                                                                    4:09


Sally Ness                You know. You…[inaudible]                                                4:09




                                                     3
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 5 of 19

                                               Sally Ness
                                                   v.
                                      City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                               TIME


Sergeant Roepke           Well, the park is for everybody. I mean and all ages and stuff        4:10
                          is…[overlapping]


Sally Ness                No. The Planning Commission…                                          4:13

Sergeant Roepke           Mm-hmm.                                                               4:15

Sally Ness                …in the documents, they said they needed to have to their own         4:17
                          park.


Sergeant Roepke           Okay.                                                                 4:22

Sally Ness                You’re having a school, you need a park.                              4:23


Sergeant Roepke           Yeah.                                                                 4:24

Sally Ness                And then the hearing was completely closed.                           4:25


Sergeant Roepke           Mm-hmm.                                                               4:28


Sally Ness                And the Mayor said, “Oh, I think they can share.”                     4:29


Sergeant Roepke           Okay, well, we can’t do age discrimination at parks either, though.   4:32
                          You know what I’m saying?


Sally Ness                No-no. [overlapping]                                                  4:35


Sergeant Roepke           I-I-I mean get what you’re saying.                                    4:37

Sally Ness                No, it’s a business. [overlapping]                                    4:38


                                                     4
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 6 of 19

                                                 Sally Ness
                                                     v.
                                        City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                 TIME


Sergeant Roepke           Mm-hmm.                                                                 4:38


Sally Ness                No. You’re not hearing what I’m saying.                                 4:39


Sergeant Roepke           Mm-hmm.                                                                 4:40


Sally Ness                It’s a business.                                                        4:40


Sergeant Roepke           The park is?                                                            4:41


Sally Ness                No. This operation of a school is a business.                           4:42


Sergeant Roepke           Sure.                                                                   4:46


Sally Ness                And as a business, it’s required to have a park to-to um you know       4:47
                          provide…

Sergeant Roepke           Mm-hmm.                                                                 4:56


Sally Ness                Um, for their clients.                                                  4:56


Sergeant Roepke           Okay.                                                                   4:58


Sally Ness                And…                                                                    4:59


Sergeant Roepke           Well, okay.                                                             5:00


Sally Ness                …they were required, the Planning Commission wrote they should          5:00
                          provide their own park. And then the hearing was closed to the
                          public, to everyone. It was closed. And the Mayor said, “well I think


                                                     5
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 7 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                 TIME


                          we can share.” And somebody in our City should have said, “wait
                          Mayor, you know... [overlapping]


Sergeant Roepke           Mm-hmm.                                                                 5:16

Sally Ness                …that’s not the proper process.”                                        5:16

Sergeant Roepke           Right. Right. [overlapping]                                             5:17


Sally Ness                You know. This is should be open for discussion.                        5:19


Sergeant Roepke           Yeah.                                                                   5:20


Sally Ness                Th-that wasn’t done correctly.                                          5:20


Sergeant Roepke           Sure.                                                                   5:23

Sally Ness                Ya.                                                                     5:23


Sergeant Roepke           Okay, well, and, and I, yep, I totally understand, ah, what you’re      5:24
                          saying. Um, I don’t know that…


Sally Ness                And then for you guys…[overlapping]                                     5:29


Sergeant Roepke           Okay. [overlapping]                                                     5:30


Sally Ness                …to question. [overlapping]                                             5:30


Sergeant Roepke           What is the point of being here to, like ah, take pictures and stuff?   5:31



                                                        6
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 8 of 19

                                               Sally Ness
                                                   v.
                                      City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                 TIME


Sally Ness                Because I started…                                                      5:36


Sergeant Roepke           And, I know you have property from the homeowner, she let us            5:37
                          know so.

Sally Ness                Um, I started taking pictures, ‘cause when I said to the City they’re   5:40
                          overusing the property. The City said, “oh no-no.” They’d say like
                          when on Fridays when they fill up the streets, they go, “oh no, it’s
                          just a few times a year.” It’s like, no, it’s every Friday.


Sergeant Roepke           Mm-hmm.                                                                 5:55


Sally Ness                So, I had to take pictures to show…[overlapping]                        5:56


Sergeant Roepke           Okay. [overlapping]                                                     5:58


Sally Ness                …is this every Friday? Are, we have a public policy. [overlapping]      5:58


Sergeant Roepke           Okay, today is Tuesday, though. [overlapping]                           5:59

Sally Ness                Well no, why I take pictures.                                           6:02


Sergeant Roepke           Okay, alright.                                                          6:03


Sally Ness                Um, we have a City policy of the building requiring to provide their    6:06
                          off-street parking.


Sergeant Roepke           Mm-hmm.                                                                 6:10




                                                     7
             CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 9 of 19

                                               Sally Ness
                                                   v.
                                      City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                   TIME


Sally Ness                They are regularly using of the street for parking, and the City is not   6:16
                          addressing it. And, so why I’m taking pictures.


Sergeant Roepke           Well, we are addressing it. If there is illegal parking, we’re out here   6:23
                          constantly…


Sally Ness                No.                                                                       6:26


Sergeant Roepke           …when there’s problems.                                                   6:26


Sally Ness                The City’s policy…                                                        6:27

Sergeant Roepke           Mm-hmm.                                                                   6:27


Sally Ness                …is the building is supposed to provide parking for their patrons.        6:28

Sergeant Roepke           Right.                                                                    6:33


Sally Ness                They are not.                                                             6:34


Sergeant Roepke           Okay, Well…                                                               6:35


Sally Ness                They’re exclusively using the park parking…                               6:36


Sergeant Roepke           Okay                                                                      6:38


Sally Ness                …lot which agreement is a nonexclusive use.                               6:38


Sergeant Roepke           Mm-hmm.                                                                   6:41



                                                      8
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 10 of 19

                                               Sally Ness
                                                   v.
                                      City of Bloomington, et al.

                               Case No. 19-cv-2882 (ADM/DTS)
                            CONFIDENTIAL/PROTECTED NON-PUBLIC

                 Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                               TIME


Sally Ness                So on Friday’s they are exclusively using it.                         6:41




Sergeant Roepke           Okay.                                                                 6:45


Sally Ness                And the City is not addressing that. And then they’re using the       6:45
                          street and that’s against our on-street parking policy as well. So,
                          there are two things the City is not addressing they have too many
                          people, and then…


Sergeant Roepke           Mm-hmm. Okay, well and…okay that-those are issues you can take        6:55
                          up with the City. [overlapping]


Roepke’s Radio            [inaudiable]                                                          6:58


Sally Ness                And that’s why I take pictures, because I don’t…                      6:59

Sergeant Roepke           Code 4.                                                               7:01


Sally Ness                If I don’t take pictures then it doesn’t happen. In fact…             7:03


Sergeant Roepke           Okay.                                                                 7:06


Sally Ness                …there was one time where the planning during…                        7:06


Sergeant Roepke           Do you have enough pictures this week?                                7:09


Sally Ness                Um, right now…[inaudible].                                            7:11



                                                     9
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 11 of 19

                                            Sally Ness
                                                v.
                                   City of Bloomington, et al.

                            Case No. 19-cv-2882 (ADM/DTS)
                         CONFIDENTIAL/PROTECTED NON-PUBLIC

              Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                           TRANSCRIPTION                                  TIME


Sergeant Roepke        Well, I-I-I I’m under, here’s the thing.                                  7:15


Sally Ness             No. I’m documenting. [overlapping]                                        7:17


Sergeant Roepke        Here’s the thing. We’re bordering on a harassment issue. Okay?            7:17
                       Because they’re, they’re concerned because you’re here a lot. And
                       they’re taking it as an intimidation kind of thing. And I’m not taking
                       sides on this, on, on either side. But what I’m saying, is that if− if,
                       the−the this behavior type kind of continues and they’re viewing it
                       as intimidation and if you’re, um, doing it to intimidate them…


Sally Ness             I’m definitely not doing it to intimidate them. In fact…[overlapping]     7:42


Sergeant Roepke        …then-then its-its well, okay, but then we’re bordering on-on             7:45
                       charges against you, which we don’t want to have to go down there
                       either, right? [overlapping]


Sally Ness             Well then you know…[overlapping]                                          7:50


Sergeant Roepke        I mean, if you want to take some pictures, come and take some             7:50
                       pictures and then move on. [overlapping]


Sally Ness             If the City, if the City, if the City wants to… [overlapping]             7:52


Sergeant Roepke        Mm-hmm.                                                                   7:55


Sally Ness             …count, you know document it, that’d be great. [overlapping]              7:55


Sergeant Roepke        Yeah.                                                                     7:58




                                                  10
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 12 of 19

                                           Sally Ness
                                               v.
                                  City of Bloomington, et al.

                            Case No. 19-cv-2882 (ADM/DTS)
                         CONFIDENTIAL/PROTECTED NON-PUBLIC

              Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                          TRANSCRIPTION                                TIME


Sally Ness             If the City wants to come out here and document instead of me.         7:59
                       [overlapping]


Sergeant Roepke        We are here all the time. [overlapping]                                8:01

Sally Ness             No-no…no. [overlapping]                                                8:02

Sergeant Roepke        We’ve got squad car cameras. We’ve got things going on and we’re       8:03
                       here dealing with the, you know, varying issues with the Dar Al-
                       Farooq Center. Um, if, ah, if, you, you know, if you’re here to take
                       some pictures to document the parking issues and what not.
                       [overlapping]


Sally Ness             Several issues too…[overlapping]                                       8:18


Sergeant Roepke        That’s fine. [overlapping]                                             8:18

Sally Ness             …like the busses. [overlapping]                                        8:19


Sergeant Roepke        Okay. [overlapping]                                                    8:21


Sally Ness             School starts now 7:15.                                                8:21


Sergeant Roepke        Okay.                                                                  8:22


Sally Ness             The busses come. Yesterday they came after 7:15. [overlapping]         8:22


Sergeant Roepke        Okay. [overlapping]                                                    8:25

Sally Ness             Today they just made 7:15.                                             8:27


                                                    11
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 13 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                            TRANSCRIPTION                                  TIME


Sergeant Roepke          Okay, Sally. [overlapping]                                               8:28


Sally Ness               Still isn’t enough time for breakfast before the bell.                   8:29


Sergeant Roepke          Yep. [overlapping]                                                       8:31


Sally Ness               I mean these are-these are our tax dollars.                              8:32


Sergeant Roepke          Okay. [overlapping]                                                      8:32


Sally Ness               And I have every right to document it and I’m not…                       8:34


Sergeant Roepke          Mm-hmm.                                                                  8:37


Sally Ness               …harassing them, I’m not.                                                8:37


Officer Meyer            Well that’s, that’s how they feel it over there, that you’re harassing   8:39
                         them. So.


Sergeant Roepke          Yeah, so, yeah. [overlapping]                                            8:41


Sally Ness               So that’s what determines the police coming, is how they feel about      8:42
                         it? [overlapping]


Sergeant Roepke          Well… you… Sally. Yeah, yeah ‘cause if anybody, if you felt              8:43
                         intimidated by them, we’d come for the same reason. Okay?
                         [overlapping]

Sally Ness               No, actually you didn’t, because, ah, well, I was blocked.               8:52



                                                      12
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 14 of 19

                                             Sally Ness
                                                 v.
                                    City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                            TRANSCRIPTION                                  TIME


Sergeant Roepke          So… Sally just stop and listen now. Okay, you’ve obviously done          8:53
                         your homework on laws, City Ordinances, state statutes that kind of
                         thing as far as this goes. Do some homework on harassment. Make
                         sure you’re not doing-the violating that statute, okay? Because if
                         you are, we’re going to end up with charges against you and that’s
                         not something we want to do and that’s not something you want, is
                         that right? So, if you want to take pictures to document what you to
                         need to document, stop for 30 seconds, take pictures you need and
                         move on. But if you’re sitting here and watching what’s going
                         on…[overlapping]


Sally Ness               No, 30 seconds doesn’t work because I’m documenting how many             9:26
                         students are tardy. Oh, for instance again I’ve contacted the state
                         and said what is their tardy policy. [overlapping]


Sergeant Roepke          Okay. Well, I’m, okay. I’m not…that’s fine, Sally, I’m not…Sally I’ve    9:31
                         heard all this I don’t want to get into the dynamics of everything
                         you’re talking about. All I’m saying is you’re bordering on harassing.
                         And that’s not a road you want to go down. So, you obviously done
                         a lot of homework. Read up on harassment statutes and make sure
                         you’re not violating it, okay? Are we good?


Sally Ness               Um, you-you said you’re not taking sides, but I’m here for a specific    10:08
                         purpose, documenting uses that are not following state
                         statute…[overlapping]


Sergeant Roepke          Okay, and…[overlapping]                                                  10:12


Sally Ness               …City Codes. And I am not…                                               10:12

Officer Meyer            Are you-are you filming other schools then, too?                         10:12



                                                   13
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 15 of 19

                                             Sally Ness
                                                 v.
                                    City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                            TRANSCRIPTION                                  TIME


Sally Ness               Um, why would I?                                                         10:14


Officer Meyer            Because they, ah, they ah have to follow the same rules as this          10:16
                         school, so.

Sally Ness               No, but why would I?                                                     10:16

Sergeant Roepke          Okay, if they’re sitting across the street from your house, taking       10:20
                         pictures of your house, we’re going to have the same problem with
                         them. Okay?


Sally Ness               They-they have, and I have. That’s what…[overlapping]                    10:26


Sergeant Roepke          Okay. They have? Well, okay. [overlapping]                               10:27


Sally Ness               You interrupted me. I was telling you, gonna tell you that, I actually   10:28
                         went with an attorney to the City… [overlapping]


Sergeant Roepke          Okay, Mm-hmm. Mm-hmm. [overlapping]                                      10:34

Sally Ness               …to register complaint about being blocked in my car. And it was         10:34
                         bad enough that it was the FBI asked me about it when they
                         stopped at my house.


Sergeant Roepke          Mm-hmm.                                                                  10:43


Sally Ness               So it was an issue, and I didn’t want…                                   10:43


Sergeant Roepke          Okay.                                                                    10:45




                                                   14
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 16 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                            TRANSCRIPTION                                 TIME


Sally Ness               I didn’t want to register complaint because the police do not           10:45
                         interact, um. I-I-I’m concerned about the way the police interact.
                         Anyway…

Sergeant Roepke          Mm-hmm. Okay, well…we’re concerned about how you act, so that’s         11:01
                         why we’re here.


Sally Ness               So, and, and then [overlapping] when I was there and you know,          11:04
                         you know, said what had happened, she said well those people
                         were there to protest. I said, there was no protest going on. That
                         wasn’t, you know. And then I said, you know she goes I don’t
                         believe you because you took so long to register your complaint.


Officer Meyer            What, what do you want to happen? [overlapping]                         11:20


Sally Ness               Um.                                                                     11:23


Sergeant Roepke          She wants them gone.                                                    11:23


Sally Ness               No, I want the City to require City Code compliance. I want the State   11:24
                         to address, you know, schools to operate as schools are supposed
                         to. I want the law to be followed.


Officer Meyer            Okay.                                                                   11:37


Sally Ness               I mean it’s…                                                            11:38


Sergeant Roepke          Yeah. And that’s, and that’s what is happening. [overlapping]           11:38


Sally Ness               …it’s, it’s beneficial for everyone…                                    11:39



                                                    15
          CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 17 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                            TRANSCRIPTION                                    TIME


Sergeant Roepke          Right and that what happening.                                             11:40


Sally Ness               …for everyone…                                                             11:41


Sergeant Roepke          Right                                                                      11:42


Officer Meyer            Mm-hmm. [overlapping]                                                      11:42


Sally Ness               …on both sides.                                                            11:42


Sergeant Roepke          When violations occur. they’re being dealt with. Okay? You’re kind         11:43
                         of going overboard on your oversight of all this, and it’s turning into
                         a harassment type issue. Okay? So, that’s I’m just let- gonna to leave
                         it at that. Like I said, read the statute make sure you’re not violating
                         it so you don’t get a charge on you. Okay?


Officer Meyer            What’s your phone number. Sally? They want to file a report, so I          12:01
                         need your information to put on the report so.


Sally Ness               I mean…you guys have all of my information.                                12:18


Officer Meyer            I have everything but your phone number. I don’t have your phone           12:20
                         number.


Sally Ness               And um, I am just try to think of, um, I should of…                        12:23


Officer Meyer            You want to give me your phone number or no? [overlapping]                 12:28


Sally Ness               No.                                                                        11:30




                                                   16
            CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 18 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                             TIME


Officer Meyer            Okay. Alright.                                                       11:31


Sergeant Roepke          Hello.                                                               12:41


Bystander                Hi.                                                                  12:42


Sergeant Roepke          How are you?                                                         12:43


Bystander                Doing good. Thanks for talking to her.                               12:44


Sergeant Roepke          Okay, Yep. Are you here for?                                         12:46


Bystander                I’m just here ‘cause she’s freaking people out.                      12:49


Sergeant Roepke          Okay. Yeah she is so.                                                12:49


Bystander                So I’m just gonna wave at people as they walk by and then go.        12:53


Sergeant Roepke          Yep. Yeah. We’re just trying to make sure everyone feels             12:53
                         comfortable you know we don’t want anyone feeling harassed and
                         that’s kind of the way things are going, so. [overlapping]


Bystander                I know. It’s a bummer, I really appreciate that you talk… came and   13:02
                         talked to her because I-I don’t understand. Like if somebody was
                         doing that to my kid’s school I would be so pissed off.


Sergeant Roepke          Yeah. Yeah. Sure. Mm-hmm. Right, yeah. Yeah. No. I-I-I               13:03
                         [overlapping]

Bystander                It’s like I would be like so mad.                                    13:12


                                                    17
            CASE 0:19-cv-02882-ADM-DTS Document 33 Filed 12/18/19 Page 19 of 19

                                              Sally Ness
                                                  v.
                                     City of Bloomington, et al.

                              Case No. 19-cv-2882 (ADM/DTS)
                           CONFIDENTIAL/PROTECTED NON-PUBLIC

                Jones Decl. Ex. 3 – Filename: AXON_Body_2_Video_2019-08-27_0724

SPEAKER                                             TRANSCRIPTION                                TIME


Sergeant Roepke          I agree. I agree. Alright. [overlapping]                                13:12


Bystander                So thank you very much. I appreciated it.                               13:15


Sergeant Roepke          Well, okay. We’re going to leave, if you know, if she’s bothering you   13:15
                         or whatever give us a call. [overlapping]

Bystander                I’ll just stand here. Okay? Thank you.                                  13:19


Sergeant Roepke          You bet.                                                                13:21




                                                    18
